920 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Michael WHITE, Petitioner-Appellant,v.Stephen T. SMITH, Warden, Respondent-Appellee.
No. 90-6141.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the decision of the district court was entered July 31, 1990.  Petitioner filed a motion for reconsideration and a notice of appeal.  By order entered October 9, 1990, the district court judge reconsidered his decision and remanded an issue to the magistrate for the preparation of a report and recommendation.


3
A decision is final for purposes of appeal if it terminates all issues presented in the litigation and leaves nothing to be done except to enforce by execution what has been determined.   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981);  Catlin v. United States, 324 U.S. 229, 233 (1945).  In the instant case, the district court judge has reconsidered his decision and the case is still pending in the district court.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.